                                                               SO ORDERED.


                                                               Dated: December 10, 2019
1

2

3                                                              ______________________________________
                                                               Madeleine C. Wanslee, Bankruptcy Judge
4

5                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF ARIZONA
6

7
           In re:                                )   In Proceedings Under Chapter 7
8
                                                 )
9          KELLY, TIMOTHY S.,                    )   Case No.: 2:18-bk-00102-MCW
           VAN EMST, STEPHANIE                   )
10
                                                 )   ORDER AUTHORIZING TRUSTEE
11                                               )   TO EMPLOY ACCOUNTANT
                          Debtor(s)              )
12

13
                    Upon the Application to Employ Accountant filed by JILL H. FORD,
14

15         Trustee, and it appearing that Guy Mechlem of Semple , Marchal & Cooper,

16         LLP is a disinterested person or entity within the meaning of 11 U.S.C. §101(14)
17
           and good cause appearing therefore;
18
                    IT IS HEREBY ORDERED authorizing, JILL H. FORD, Trustee, to
19

20         employ Guy Mechlem of Semple, Marchal & Cooper, LLP to perform
21
           accounting services on behalf of this estate as more particularly described in the
22
           Application, pursuant to 11 U.S.C. § 327 & 330
23

24                  IT IS FURTHER ORDERED, that any compensation paid to Guy Mechlem
25         of Semple, Marchal & Cooper, LLP shall be subject to further application and
26
           Order of this Court.
27

28                                    SIGNED AND DATED ABOVE




     Case 2:18-bk-00102-MCW       Doc 88 Filed 12/10/19 Entered 12/11/19 07:35:14          Desc
                                  Main Document    Page 1 of 1
